Citation Nr: 1208067	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  08-18 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for gout (claimed as osteoarthritis).

4.  Entitlement to an initial disability rating in excess of 10 percent for hypertension.


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from August 1974 to December 1974 and from January 2003 to January 2006.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which in pertinent part denied service connection for bronchial asthma, moderate osteoarthritis (claimed as a right knee condition), and gout (claimed as unspecified osteoarthritis) and granted service connection for hypertension (claimed as high blood pressure), with an evaluation of 10 percent.

In December 2009, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The issues of service connection for a right knee condition, asthma and gout are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has a history of diastolic blood pressure readings predominantly 110 or more; but not 120 or more.


CONCLUSION OF LAW

The criteria for a 20 percent rating, and not in excess thereof, for hypertension have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.104, Diagnostic Code 7101 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The claim for an increased rating for hypertension arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as the initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation or evidence of such prejudice in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).
VA has obtained records of treatment reported by the Veteran, including service treatment records and VA treatment records.  

In December 2009, the Board remanded the claim to afford the Veteran an examination to evaluate his hypertension.  The Veteran was afforded a VA examination in April 2010.  The examination yielded the findings necessary to rate his hypertension, and there is no evidence of a change in the disability since the April 2010 examination.  The remand instructions were thereby complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

The Rating Schedule provides that a 10 percent evaluation is warranted if diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or if there is a history of diastolic pressure predominantly 100 or more and continuous medication is required for control.  A 20 percent evaluation is warranted if diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or more.  A 40 percent evaluation is warranted if diastolic pressure is predominantly 120 or more.  38 C.F.R. § 4.104, Code 7101 (2011).

A recent amendment to Diagnostic Code 7101, Note (3), directs that hypertension is to be evaluated separately from hypertensive heart disease and other types of heart disease.  As service connection has not been granted for heart disease, and no evidence of hypertensive heart disease was noted on the most recent examination, the amendment to the regulations has no impact in this case.  See 38 C.F.R. § 4.104, DC 7101 (2011).

Service treatment records show that the Veteran was diagnosed with and treated for hypertension during active duty.  He had elevated blood pressure readings of 161/116 in April 2003, 157/116 in May 2003, and 150/107 and 167/92 in October 2003.  He was treated with medication to control his blood pressure.

Outpatient treatment records from the Ponce VA Outpatient Clinic (Ponce VA) dated from August 2007 to November 2007 show that the Veteran was taking other medications, but his blood pressure was still not well controlled.  In August 2007, he had blood pressure readings of 160/112 and 169/101, and in November 2007, his blood pressure was recorded as 172/102.

Outpatient treatment records from the Ponce VA show that on evaluation for hypertension in February 2008, the Veteran had an elevated blood pressure reading of 155/114, and it was noted that his hypertension was uncontrolled and that his medications would be adjusted.  In May 2008, the Veteran was seen in the urgent care unit with an elevated blood pressure reading of 198/125.  During treatment, his readings progressively decreased to 180/117, 174/106, 165/91, 152/102, and 135/94.

In accordance with the Board's December 2009 remand, the Veteran was afforded a VA examination in April 2010.  Blood pressure readings at that time were recorded as 160/108, 162/110, and 168/110.  He was diagnosed with arterial hypertension, and there was no evidence of hypertensive heart disease noted.

The service treatment records and VA outpatient treatment records show that from 2003 to 2008, the Veteran had a history of diastolic readings of 110 or more.  During his April 2010 VA examination, he had diastolic readings of predominantly 110.  Hence, the Board finds that the disability meets the criteria for a 20 percent rating.  38 U.S.C.A. § 5107(b).  

The Board has considered the issues raised by the United States Court of Appeals for Veterans Claims (Court) in Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged ratings should be assigned.  We conclude that the hypertension has not significantly changed and uniform rating is appropriate in this case.  

At no time during the rating period has the disability exceeded the criteria for a 20 percent rating.  That is, the evidence does not show that the Veteran has had blood pressure readings with a diastolic pressure of predominantly 120 or more at any relevant time.  Consequently, a higher rating is not warranted now or for any part of the appeal period.  


Other Criteria and Extraschedular Rating

The potential applications of various provisions of Title 38 of the Code of Federal Regulations (2011) have been considered whether or not they were raised by the Veteran as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), including the provisions of 38 C.F.R. § 3.321(b)(1) (2011).  The Board finds that the evidence of record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2011).  While the Veteran may disagree, the preponderance of medical evidence shows that for his service-connected hypertension, the disability manifestations are adequately compensated by the rating schedule.  The evidence does not present such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this regard, the Board finds that there has been no showing by the Veteran that this service-connected disability has resulted in marked interference with employment or necessitated frequent periods of hospitalization beyond that contemplated by the rating schedule.  

The mere assertion or evidence that a disability interferes with employment would not necessarily require extraschedular consideration.  The rating schedule is itself based upon the average impairment of earning capacity due to diseases, and application of the schedule clearly recognizes that the rated disabilities interfere with employment.  38 U.S.C. § 1155.  Accordingly, the fact that a disability interferes with employment generally would not constitute an "exceptional or unusual" circumstance rendering application of the rating schedule impractical.  Rather, the provisions of section 3.321(b)(1) would be implicated only where there is evidence that the disability picture presented by a veteran would, in the average case, produce impairment of earning capacity beyond that reflected in VA's rating schedule or would affect earning capacity in ways not addressed in the schedule.  VAOPGCPREC. 6-69 (Aug. 16, 1996).  In the absence of such factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An initial 20 percent rating for hypertension is granted.  


REMAND

In its December 2009 remand, the Board directed the RO to afford the Veteran a VA examination(s), to determine the nature and etiology of the Veteran's current right knee, gout and asthma conditions.  The examiner was specifically directed to opine whether the Veteran had a right knee condition, gout or asthma prior to entering active military service, and to explain the basis for his conclusion, identifying any relevant evidence that led to his conclusion.  If he determined that the Veteran had a right knee condition, gout or asthma prior to entering service, the examiner was directed to opine as to whether any of the conditions permanently increased in severity during his active military service or not, and if so, whether the increase was due to the natural progression of the conditions.  The examiner was again directed to provide a complete explanation for any conclusions reached, and to identify any relevant evidence that led to his conclusions.  Finally, the Board directed that if it was determined that the Veteran did not have a preexisting right knee condition, gout or asthma when entering active duty, the examiner was to provide an opinion as to whether it was at least as likely as not that the Veteran's right knee condition, gout, and asthma were otherwise directly related to his military service.  

The examiner was afforded a VA joints examination in April 2010.  The examiner diagnosed right knee degenerative joint disease, and noted that medical records associated with the claims file showed that the Veteran had been diagnosed with a right knee condition prior to entering service.  He opined that the Veteran's right knee condition was caused by the aging process, and had been getting worse due to the natural, gradual progression of the disease.  However, the examiner did not discuss whether the Veteran's right knee condition had increased in severity during service, nor did he provide a rationale for his conclusions that the Veteran's preexisting right knee disability had increased in severity due to the natural progression of the disease.

The examiner also diagnosed gout arthritis on the right wrist.  The examiner noted that there was sufficient evidence in the military records and claims files that the Veteran was diagnosed with gout prior to entering active military service, and he opined that the gout did not increase in severity during the Veteran's active military service.  However, the examiner did not provide a rationale for his opinion.

The Veteran was also afforded a VA respiratory examination in April 2010.  The examiner diagnosed bronchial asthma, and opined that the disease was not caused or exacerbated by the Veteran's active service.  The examiner did not provide a rationale for this opinion.  Furthermore, he did not indicate whether the Veteran's asthma pre-existed service.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . the remand orders of the 
Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  

Accordingly, the Board finds that a remand is warranted to afford the Veteran examinations that substantially comply with the Board's remand orders.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the claims file to be returned to the examiners who performed the Veteran's April 2010 examinations.  

Based on a physical examination and comprehensive review of the claims file, the examiners are asked to provide an opinion responding to the following questions: 

(A) What clear and unmistakable evidence is there that the Veteran had right knee, gout, and asthma conditions prior to entering active military service in January 2003?  If there is no such evidence, the examiner should so state.  The examiner should explain the basis for his conclusion, identifying the relevant evidence. 

(B) If Veteran had right knee, gout, or asthma conditions prior to entering service, did any of these conditions permanently increase in severity during his active military service from January 2003 to January 2006? If not, the examiner should so state.  The examiner should explain the basis for his conclusion, identifying the relevant evidence. 

(C) If there was a measurable increase in severity of preexisting right knee, gout, or asthma conditions during his active service, is this permanent increase in severity due to the natural progression of the conditions?  A complete explanation should be provided. 

(D) If, in the alternative, it is determined the Veteran did not have preexisting right knee, gout, or asthma conditions when entering active duty in January 2003, is it at least as likely as not (50 percent or more probable) that his current right knee, gout, and asthma conditions are otherwise directly related to his military service? 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible. 

The examiners should provide a rationale for all opinions and conclusions expressed.  The examiners are advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.

If an examiner who conducted the April 2010 examinations is unavailable, an appropriately qualified physician can respond to the above questions.  If a response cannot be made without further examination, such examination or examinations should be scheduled.  

2.  Thereafter, the AOJ should readjudicate the claims for service connection for right knee, asthma, and gout disorders, in light of any evidence added to the record.  If any benefit sought on appeal remains denied, the appellant should be provided a SSOC.  An appropriate period of time should be allowed for response. 

Subsequently, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
CLIFFORD R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


